Citation Nr: 0112638	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for bilateral pes planus.







ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1993 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for bilateral pes 
planus.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's bilateral pes planus is congenital, first 
demonstrated prior to his period of active duty.  

3.  The veteran's pre-existing bilateral pes planus is shown 
to likely have increased in severity beyond natural progress 
during his period of active duty. 



CONCLUSION OF LAW

The veteran's pre-existing bilateral pes planus was 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal diagnoses of pes planus along 
with medical findings of normal feet, and periodic treatment 
for foot discomfort.  The veteran's service entrance 
examination, in July 1993, noted asymptomatic, mild pes 
planus (or flat feet).  In June 1994, the veteran complained 
of left foot pain following running and left foot arch pain.  
The examiner noted a history of pes planus, diagnosed left 
foot tendonitis, and recommended a limited activity profile 
for one week.  Examination reports dated in September and 
December 1995 indicated normal feet.  An undated in-service 
treatment entry observed normal feet, but indicated pain in 
the veteran's right foot and left foot pain below the third 
metatarsal.  In April 1999, the veteran was fitted with 
orthotics, later identified as "arch supports for foot 
trouble" in a July 1999 entry.  At separation in July 1999, 
an examination revealed mild bilateral pes planus with 
Achilles' tendons bowing bilaterally.  

A July 1999 VA general examination revealed mild weight 
bearing pes planus with slight Achilles' bowing bilaterally.

Post-service treatment records originating from the Newington 
VA Medical Center (VAMC) dated June 2000 indicated that, upon 
evaluation, the veteran's feet were observed to be pronated, 
with fallen arches.

In September 2000, private podiatrist Lynn LeBlanc, DPM, 
noted that, upon standing, the veteran's medial longitudinal 
arch collapsed moderately, with the left arch more severe 
than the right arch.  Later, in a January 2001 letter 
referencing her September 2000 evaluation, Dr. LeBlanc 
indicated that she had reviewed the veteran's service medical 
records and treatment records prior to her evaluation of the 
veteran.  She indicated that the veteran's pes planus was 
congenital in nature, and diagnosed the veteran with moderate 
to severe bilateral pes planus.  Dr. LeBlanc stated that 
congenital pes planus, although mild in the initial stages, 
could be aggravated and develop into moderate to severe pes 
planus, the main determinant factor being activity level.  In 
a closing medical opinion, Dr. LeBlanc indicated that the 
veteran suffered a congenital pes planus deformity that was 
aggravated by his military service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

The veteran contends that his bilateral pes planus was 
aggravated by active military service.  The veteran asserts 
that his argument is supported by the medical opinion 
provided by Dr. LeBlanc.  Furthermore, the veteran asserts 
that, taking into consideration the rating schedule 
provisions for pes planus, or flat foot, there was a 
measurable worsening of his bilateral pes planus shown by his 
separation physical examination.  See 38 C.F.R. § 4.71a 
(2000); Hensley v. Brown, 5 Vet. App. 155, 156 (1993).

The Board finds that the preponderance of the evidence 
supports the finding that the veteran's bilateral pes planus 
was present prior to his entry into service and is thereby 
considered a pre-existing disorder.  The veteran's bilateral 
pes planus was noted at the time of his examination and 
acceptance into service.  The Board notes the veteran has 
argued that his entrance physical examination was inaccurate; 
however, there is no contrary medical evidence of record 
supporting the veteran's contention that his feet were normal 
at the time of his entrance into service.  Although the 
veteran stated his belief in the matter, as a layperson, he 
is generally not competent to give a medical opinion 
concerning a medical diagnosis of disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Furthermore, Dr. 
LeBlanc's January 2001 medical opinion provided that the 
veteran's bilateral pes planus was most likely congenital.  
As her medical opinion was explicitly based on a review of 
the veteran's service records, the Board finds her opinion to 
be very probative.

Once it is determined that the veteran has a disability which 
existed prior to service, for service connection purposes, it 
must be determined whether the veteran's pre-existing 
disorder was aggravated by service.  The Board finds the 
January 2001 examination report from Dr. LeBlanc, the most 
recent report of record based on a review of the claims 
folder, is probative of the issue of in-service aggravation.  
Dr. LeBlanc's medical conclusion is that the veteran's 
bilateral pes planus was aggravated by his activity level in 
service.  Indeed, there is evidence that the veteran seemed 
to have some increased symptomatology during service.  The 
record also demonstrates, however, that the veteran was 
diagnosed as having mild bilateral pes planus upon entry into 
service and mild bilateral pes planus upon separation from 
service, which was also supported by a July 1999 VA 
examination.  With resolution of the doubt in the veteran's 
favor, the Board concludes that, based on the findings above, 
the veteran's bilateral pes planus increased in severity in 
service.  

Upon finding that the veteran's bilateral pes planus pre-
existed service and increased in severity in service, it is 
presumed that the veteran's pre-existing condition was 
aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  In the absence of any medical evidence that the 
increase in severity was due to the natural progress of the 
disease and in the absence of clear and unmistakable evidence 
to rebut the presumption, the Board concludes that service 
connection for bilateral pes planus is warranted.

The Board notes that further development may have been 
warranted to satisfy the duty to notify and duty to assist 
provisions of the recently enacted Veterans Claims of 
Assistance Act of 2000.  The Veterans Claims Assistance Act 
of 2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies.  Veterans Claims Assistance 
Act of 2000, 114 Stat. at 2097-98.  As the veteran's claim of 
service connection in this case is granted, the Board finds 
that a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.



ORDER

Service connection for bilateral pes planus, by aggravation, 
is granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

